ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-01-28_ORD_01_NA_00_EN.txt.                           INTERNATIONAL COURT OF JUSTICE


                            Reports of judgments,
                         ADVISORY OPINIONS AND ORDERS


                   Questions relating to the Seizure
                            and detention
                    of Certain Documents and Data
                           (TIMOR‑LESTE v. AUSTRALIA)


                            ORDER OF 28 JANUARY 2014




                                 2014
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                    Questions concernant la saisie
                            et la détention
                   de certains documents et données
                           (TIMOR‑LESTE c. AUSTRALIE)


                         ORDONNANCE DU 28 JANVIER 2014




2 CIJ1058.indb 1                                           20/10/14 09:41

                                                 Official citation :
                      Questions relating to the Seizure and Detention of Certain Documents
                       and Data (Timor‑Leste v. Australia), Order of 28 January 2014,
                                            I.C.J. Reports 2014, p. 136




                                            Mode officiel de citation :
                        Questions concernant la saisie et la détention de certains documents
                      et données (Timor‑Leste c. Australie), ordonnance du 28 janvier 2014,
                                           C.I.J. Recueil 2014, p. 136




                                                                                1058
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071174-6




2 CIJ1058.indb 2                                                                               20/10/14 09:41

                                                    28 JANUARY 2014

                                                        ORDER




                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                       (TIMOR‑LESTE v. AUSTRALIA)




                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                       (TIMOR‑LESTE c. AUSTRALIE)




                                                    28 JANVIER 2014

                                                    ORDONNANCE




2 CIJ1058.indb 3                                                      20/10/14 09:41

                     136 	




                                    INTERNATIONAL COURT OF JUSTICE


        2014                                         YEAR 2014
     28 January
     General List
      No. 156                                      28 January 2014


                          Questions relating to the Seizure
                                   and Detention
                           of Certain Documents and Data
                                         (Timor‑Leste v. Australia)




                                                      ORDER


                     Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                                Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                                Bhandari ; Judges ad hoc Callinan, Cot ; Registrar Couvreur.



                         The International Court of Justice,
                        Composed as above,
                        After deliberation,
                        Having regard to Article 48 of the Statute of the Court and to Arti‑
                     cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                        Having regard to the Application filed in the Registry of the Court on
                     17 December 2013, whereby the Democratic Republic of Timor‑Leste
                     instituted proceedings against Australia with respect to a dispute concern‑
                     ing the seizure and subsequent detention by “the agents of Australia of
                     documents, data and other property which belongs to Timor‑Leste and/
                     or which Timor‑Leste has the right to protect under international law” ;
                        Whereas on 17 December 2013 an original copy of the Application was
                     transmitted to Australia ;

                     4




2 CIJ1058.indb 136                                                                                 20/10/14 09:41

                     137 	            seizure and detention (order 28 I 14)

                        Whereas, in its Application, Timor‑Leste notified the Court of the
                     appointment of H.E. Mr. Joaquim A. M. L. da Fonseca as Agent ; and
                     whereas, by letter dated 19 December 2013, Australia notified the Court
                     of the appointment of Mr. John Davidson Reid as Agent and of
                     H.E. Mr. Neil Allan Mules as Co‑Agent ;
                        Whereas, since the Court included upon the Bench no judge of the
                     nationality of either of the Parties, each Party proceeded to exercise the
                     right conferred upon it by Article 31, paragraph 3, of the Statute to
                     choose a judge ad hoc to sit in the case ; whereas Timor‑Leste chose
                     Mr. Jean‑Pierre Cot and Australia chose Mr. Ian Callinan ;
                        Whereas, on 17 December 2013, Timor‑Leste also submitted a request
                     for the indication of provisional measures, pursuant to Article 41 of the
                     Statute of the Court and Articles 73 to 75 of the Rules of Court, and
                     whereas public hearings were held on that request on 20, 21 and 22 Janu‑
                     ary 2014 ;
                        Whereas, at the end of the second round of oral argument, Australia
                     requested, inter alia, that the Court stay the proceedings in the current
                     case until the Arbitral Tribunal, established under Article 23 of the Timor
                     Sea Treaty of 20 May 2002 to adjudicate on a dispute between Timor‑Leste
                     and Australia, had rendered its decision ;
                        Whereas, at a meeting held by the President of the Court with the
                     Agents of the Parties on 22 January 2014, after the closure of the hearings
                     on the request for the indication of provisional measures, Timor‑Leste
                     expressed its discontent with Australia’s request for a stay of the proceed‑
                     ings, noting that no reasons had been given in support, and that no time
                     remained for it to address the matter, and that it was thus opposed to the
                     request being granted ; and whereas Timor‑Leste indicated that it wished
                     to be allowed a period of three months from the day of that meeting for
                     the preparation of its Memorial ;

                       Whereas, at the same meeting, Australia explained that it had requested
                     that the Court stay the proceedings in view of the fact that the outcome
                     of the Arbitration under the Timor Sea Treaty could have an impact on
                     this Court’s ruling in the current case ; and whereas Australia proposed
                     that, should its request for a stay of the proceedings not be accepted by
                     the Court, each Party should have a period of nine months at its disposal
                     for the preparation of its pleading, stating that it needed several months
                     to finalize its Counter‑Memorial after the completion of the hearings
                     before the Arbitral Tribunal, scheduled to begin at the end of Septem‑
                     ber 2014 ;
                       Whereas the Court, acknowledging Timor‑Leste’s concerns regarding
                     the way in which the request for a stay of the proceedings was put before
                     the Court, considers that the dispute before it is sufficiently distinct from
                     the dispute being adjudicated upon by the Arbitral Tribunal ; whereas the
                     Court has accordingly decided not to accede to Australia’s request for a

                     5




2 CIJ1058.indb 138                                                                                   20/10/14 09:41

                     138 	             seizure and detention (order 28 I 14)

                     stay of the proceedings ; and whereas time‑limits have to be fixed for the
                     filing of the written pleadings ;

                         Taking into account the views of the Parties,
                         Fixes the following time‑limits for the filing of the written pleadings :

                       28 April 2014 for the Memorial of the Democratic Republic of
                     Timor‑Leste ;
                       28 July 2014 for the Counter‑Memorial of Australia ; and
                         Reserves the subsequent procedure for further decision.

                        Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this twenty‑eighth day of January, two
                     thousand and fourteen, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the Democratic Republic of Timor‑Leste and the Government of Austra‑
                     lia, respectively.

                       (Signed) Peter Tomka,
                     	President.
                                                                  (Signed) Philippe Couvreur,
                                                                                Registrar.




                     6




2 CIJ1058.indb 140                                                                                    20/10/14 09:41

2 CIJ1058.indb 142   20/10/14 09:41

                     printed in france



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071174-6




2 CIJ1058.indb 144                                                20/10/14 09:41

